Mr. Justice Dickey: I am compelled to dissent from the conclusion of the majority of the court. This paper is not commercial paper, as is conceded in the opinion. In relation to such property, in equity, where the equities are equal, the first in time is the first in right. The proofs prima facie show plaintiff to be the equitable owner, and there is nothing to rebut this presumption. The defendant also gives prima facie, evidence that he was the equitable owner, but this presumption is rebutted by proof of prior ownership by plaintiff, and that he has never been divested of his equitable title. The mere tact that he lost the paper did not deprive him of his right.